NOT FOR PUBLICATION                          FILED
                   UNITED STATES COURT OF APPEALS                       AUG 5 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

PRENTICE WILLIAMS,                             No.   19-16420

               Plaintiff-Appellant,            D.C. No. 2:17-cv-02161-SMB

 v.
                                               MEMORANDUM*
ALBERTSONS COMPANIES LLC; et al.,

               Defendants-Appellees,

and

CITY OF TEMPE; et al.,

               Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                           Submitted August 3, 2020**
                            San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.




      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Prentice Williams appeals the adverse summary judgment rulings on both his

Fourth Amendment claim against Tempe, Arizona Police Department (“TPD”)

Officer Ratko Aleksis and his assault, harassment, excessive force, and elder abuse

claims against Safeway, Inc. and Albertsons Companies, Inc. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.1

      Looking at the “totality of the circumstances,” we agree that Aleksis had the

requisite “reasonable suspicion” to justify an “investigative stop” of Williams for

trespassing. See Navarette v. California, 572 U.S. 393, 396–97 (2014). The record

shows that (1) TPD dispatched Aleksis to respond to a late-night tip about a white

car parked in front of an abandoned house and a man going back and forth between

the car and the house; (2) TPD received the tip on a phone line that records and traces

calls; (3) Aleksis arrived on the scene to observe Williams exiting a white Buick

LeSabre parked at a house that appeared vacant with its windows and doors boarded

up; and (4) the house was located in a known drug area and had been used for illegal

drug activity. The tip accordingly “bore adequate indicia of reliability” for Aleksis

to confirm the tipster’s account and stop Williams. See id. at 398; accord United

States v. Williams, 846 F.3d 303, 309–10 (9th Cir. 2016) (crediting similar factors).

      Williams’s sweeping denials do not negate our conclusion. Nor do his claims

of undercover officers acting as tipsters, ulterior motives, and illegal surveillance.


      1
          We deny Williams’s motion to strike (Doc. #26) as moot.

                                          2
That some assertions appear in an affidavit does not alter our analysis. Given its

omission of specific facts or evidence of personal knowledge, the affidavit alone

cannot create a genuine factual dispute concerning the existence of reasonable

suspicion. See SEC v. Phan, 500 F.3d 895, 909 (9th Cir. 2007) (allowing courts to

disregard conclusory affidavits lacking admissible factual evidence); see also

Franklin v. Murphy, 745 F.2d 1221, 1235 (9th Cir. 1984) (pro se plaintiff must

present “significant probative evidence tending to support the complaint” to defeat

summary judgment (quotation marks omitted)), abrogated on other grounds by

Neitzke v. Williams, 490 U.S. 319 (1989). Thus, we affirm summary judgment on

Williams’s Fourth Amendment claim.

       Williams’s claims against Safeway and Albertsons face a similar fate. As an

initial matter, Albertsons’ status as a Safeway shareholder does not automatically

make it separately liable for debts incurred by Safeway. See Honeywell, Inc. v.

Arnold Constr. Co., 654 P.2d 301, 307 (Ariz. Ct. App. 1982). And Williams offers

no reason to pierce the corporate veil here. See id.

      As for Safeway, we observe nothing in the record to suggest that the loss

prevention officer intended to cause Williams harm by briefly grabbing his arm, see

A.G. v. Paradise Valley Unified Sch. Dist. No. 69, 815 F.3d 1195, 1210 (9th Cir.

2016) (“Under Arizona law, the act that caused the harm will qualify as intentional

conduct [supporting an assault or battery claim] only if the actor desired to cause the


                                          3
consequences—and not merely the act itself—or if he was certain or substantially

certain that the consequences would result from the act.” (quotation marks omitted));

no evidence of joint action between Safeway and TPD, see Brunette v. Humane

Soc’y of Ventura Cty., 294 F.3d 1205, 1211 (9th Cir. 2002) (“To be engaged in joint

action, a private party must be a ‘willful participant’ with the State or its agents in

an activity which deprives others of constitutional rights.”); and no reason to

conclude that Safeway was employed, appointed, or otherwise serving as Williams’s

caregiver, see Delgado v. Manor Care of Tucson AZ, LLC, 395 P.3d 698, 702 (Ariz.

2017) (holding that Arizona’s elder abuse statute “identifies four requirements for

an actionable abuse claim: (1) a vulnerable adult, (2) has suffered an injury, (3)

caused by abuse, (4) from a caregiver”). We accordingly affirm summary judgment

on Williams’s claims for assault, excessive force, harassment, and elder abuse.

      AFFIRMED.




                                          4